                                                                                                                                             Save As...                    Print                   Reset
            Case 1:20-cv-25220-XXXX Document
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020   1-3 COVER
                                          CIVIL   EnteredSHEET
                                                          on FLSD Docket 12/23/2020 Page 1 of 2
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I. (a)     PLAINTIFFS                                                                                          DEFENDANTS
                                   Pearl IP Licensing LLC                                                                                HMD America, Inc.

   (b)    County of Residence of First Listed Plaintiff      Collin County, TX                                 County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:                     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                         THE TRACT OF LAND INVOLVED.
   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)

        Sand, Sebolt & Wernow Co., LPA 4940 Munson St NW - Suite 1100, Canton, OH 44718 (330) 244-117

(d) Check County Where Action Arose:                 MIAMI- DADE        MONROE        BROWARD        PALM BEACH      MARTIN     ST. LUCIE      INDIAN RIVER       OKEECHOBEE        HIGHLANDS


II. BASIS OF JURISDICTION                         (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
    1    U.S. Government               ■3                   Federal Question                                                       PTF         DEF                                             PTF DEF
           Plaintiff                           (U.S. Government Not a Party)                         Citizen of This State           1            1       Incorporated or Principal Place          4      4
                                                                                                                                                          of Business In This State

    2    U.S. Government                  4                    Diversity                             Citizen of Another State            2          2     Incorporated and Principal Place          5          5
           Defendant                           (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a             3          3     Foreign Nation                            6          6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                    (Place an “X” in One Box Only)                              Click here for: Nature of Suit Code Descriptions
           CONTRACT                                           TORTS                                    FORFEITURE/PENALTY                       BANKRUPTCY                           OTHER STATUTES
  110 Insurance                         PERSONAL INJURY                  PERSONAL INJURY                625 Drug Related Seizure             422 Appeal 28 USC 158                 375 False Claims Act
  120 Marine                            310 Airplane                     365 Personal Injury -              of Property 21 USC 881           423 Withdrawal                        376 Qui Tam (31 USC
  130 Miller Act                        315 Airplane Product                 Product Liability          690 Other                                28 USC 157                         3729 (a))
  140 Negotiable Instrument                 Liability                    367 Health Care/                                                                                          400 State Reapportionment
  150 Recovery of Overpayment           320 Assault, Libel &                 Pharmaceutical                                                   PROPERTY RIGHTS                      410 Antitrust
      & Enforcement of Judgment             Slander                          Personal Injury                                                 820 Copyrights                        430 Banks and Banking
  151 Medicare Act                      330 Federal Employers’               Product Liability                                               830 Patent                            450 Commerce
  152 Recovery of Defaulted                 Liability                    368 Asbestos Personal                                               835 Patent – Abbreviated              460 Deportation
                                                                                                                                               New Drug Application
                                                                                                                                             840 Trademark                         470 Racketeer Influenced and
        Student Loans                   340 Marine                            Injury Product                                                 880 Defend Trade Secrets              Corrupt Organizations
                                                                                                                                              Act of 2016
      (Excl. Veterans)                  345 Marine Product                  Liability                            LABOR                         SOCIAL SECURITY                     480 Consumer Credit
                                                                                                                                                                                     (15 USC 1681 or 1692)
  153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                710 Fair Labor Standards             861 HIA (1395ff)
      of Veteran’s Benefits             350 Motor Vehicle               370 Other Fraud                     Act                              862 Black Lung (923)                  490 Cable/Sat TV
  160 Stockholders’ Suits               355 Motor Vehicle               371 Truth in Lending            720 Labor/Mgmt. Relations            863 DIWC/DIWW (405(g))                850 Securities/Commodities/
  190 Other Contract                        Product Liability           380 Other Personal              740 Railway Labor Act                864 SSID Title XVI                    Exchange
  195 Contract Product Liability        360 Other Personal                  Property Damage             751 Family and Medical               865 RSI (405(g))                      890 Other Statutory Actions
  196 Franchise                             Injury                      385 Property Damage                 Leave Act                                                              891 Agricultural Acts
                                        362 Personal Injury -               Product Liability           790 Other Labor Litigation                                                 893 Environmental Matters
                                            Med. Malpractice                                            791 Empl. Ret. Inc.                                                        895 Freedom of Information
       REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS                   Security Act                      FEDERAL TAX SUITS                    Act
    210 Land Condemnation               440 Other Civil Rights           Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff             896 Arbitration
    220 Foreclosure                     441 Voting                       463 Alien Detainee                                                       or Defendant)                    899 Administrative Procedure
    230 Rent Lease & Ejectment          442 Employment                   510 Motions to Vacate                                               871 IRS—Third Party 26 USC             Act/Review or Appeal of
                                                                         Sentence                                                            7609                                  Agency Decision
    240 Torts to Land                   443 Housing/                        Other:                                                                                                 950 Constitutionality of State
                                        Accommodations                                                                                                                             Statutes
    245 Tort Product Liability          445 Amer. w/Disabilities -       530 General                        IMMIGRATION
    290 All Other Real Property             Employment                   535 Death Penalty              462 Naturalization Application
                                        446 Amer. w/Disabilities -       540 Mandamus & Other           465 Other Immigration
                                            Other                        550 Civil Rights                   Actions
                                        448 Education                    555 Prison Condition
                                                                         560 Civil Detainee –
                                                                         Conditions of
                                                                         Confinement
V. ORIGIN                   (Place an “X” in One Box Only)
■ 1      Original          2 Removed         3 Re-filed            4 Reinstated        5   Transferred from            6 Multidistrict         7 Appeal to                 8 Multidistrict
         Proceeding          from State        (See VI               or                    another district            Litigation
                                                                                                                                                 District Judge              Litigation      9 Remanded   from
                                                                                                                                                                                               Appellate Court
                             Court             below)                Reopened              (specify)                   Transfer
                                                                                                                                                 from Magistrate             – Direct
                                                                                                                                                 Judgment                    File
VI. RELATED/                              (See instructions): a) Re-filed Case              YES        NO              b) Related Cases           YES          NO
RE-FILED CASE(S)                                           JUDGE:                                                                                DOCKET NUMBER:
                                          Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 35 USC 271; Patent Infringement
                                          LENGTH OF TRIAL via                     days estimated (for both sides to try entire case)
VIII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION
                                                                                                        DEMAND $                                    CHECK YES only if demanded in complaint:
    COMPLAINT:                                UNDER F.R.C.P. 23
                                                                                                                                                 JURY DEMAND:                        Yes         No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE
          12/23/2020                                                          SIGNATURE OF ATTORNEY OF RECORD                   /s/ Howard L. Wernow

FOR OFFICE USE ONLY : RECEIPT #                              AMOUNT                            IFP                 JUDGE                                  MAG JUDGE
        Case 1:20-cv-25220-XXXX Document 1-3 Entered on FLSD Docket 12/23/2020 Page 2 of 2
JS 44 (Rev. 10/20) FLSD Revised 10/14/2020


                    INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required
for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each
civil complaint filed. The attorney filing a case should complete the form as follows:
I.      (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official,
giving both name and title.
        (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation
cases, the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
 II.    Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in
one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4
is checked, the citizenship of the different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.
IV.      Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable. Click here for: Nature of Suit Code Descriptions.
V.      Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the
petition for removal is granted, check this box.
Refiled (3) Attach copy of Order for Dismissal of Previous case. Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.
VI.    Related/Refiled Cases. This section of the JS 44 is used to reference related pending cases or re-filed cases. Insert the docket numbers and the
corresponding judges name for such cases.

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553
                           Brief Description: Unauthorized reception of cable service
VIII. Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.


Date and Attorney Signature. Date and sign the civil cover sheet.
